DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Claim 1 has been amended. No claims have been newly canceled or newly added. 
Claims 1-2 and 5-8 are currently pending and have been examined on their merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification teaches a method of differentiating bone cancer stem cells into osteocytes in vitro, the method comprising culturing bone cancer stem cells in the presence of exosomes isolated from differentiating adipose-derived stem cells. 
However, this does not reasonably provide enablement for the claimed method of lowering expression of at least one of ABCC1, ABCC5, ABCG2 and MVP genes in CD133+ drug-resistant bone cancer comprising administering exosomes isolated from differentiating human adipose-derived stem cells as an active ingredient to a subject having cancer stem cells.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the claimed invention.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-2 and 5-8 are directed to of lowering expression of at least one of ABCC1, ABCC5, ABCG2 and MVP genes in CD133+ drug-resistant bone cancer comprising administering exosomes isolated from differentiating human adipose-derived stem cells as an active ingredient to a subject having cancer stem cells. The claims encompass adipose exosomes isolated from humans and cancer stem cells from humans. Additionally, the claims encompass cancer stem cells derived from bone tissue. 
Nature of the invention- The specification teaches that exosomes were isolated from differentiating adipose-derived stem cells, or adipose-derived stem cells that were in the process of differentiating towards osteocytes (Specification pages 21 and 22). Exosomes were first tested for their ability to induce the differentiation of adipose-derived stem cells towards the osteocyte lineage (Specification page 22 and 23, example 3). Adipose-derived stem cells were cultured with either exosomes from differentiating adipose stem cells (referred to as D-exo) or proliferating stem cells (referred to as P-exo) for 14 days (Specification page 22, example 3). Media containing exosomes was replenished every three days (Specification page 22, example 3). The specification teaches that exosomes derived from differentiating adipose stem cells were better able to induce osteocyte differentiation compared to those from proliferating stem cells, as determined by Alizarin Red staining (Specification page 22 and 23, example 3; Fig. 3). The level of differentiation induced by the D-exo treatment was comparable to the control medium (i.e. osteocyte differentiation medium) (Specification page 23, example 3; Fig. 3).
To test if D-exosomes could induce the differentiation of cancer stem cells, CD133+ bone cancer stem cells, specifically the cell line MG63, were cultured in the presence of exosomes derived from differentiating adipose-derived stem cells (Specification page 23-24, example 4). Bone cancer stem cells were cultured for 14 days with fresh medium and exosomes supplied every three days (Specification page 23-24, example 4). Treatment with D-exosomes resulted in an increased expression of the osteocyte markers alkaline phosphatase, osteocalcin, and Runt-related transcription factor 2 (Specification page 23, example 4; Fig. 4). Additionally, PCR analysis revealed that 27 out of 73 osteocyte related differentiation genes were increased compared to untreated controls (Specification page 23, example 4; Fig. 5). Lastly, the specification teaches that the expression of 64 out of 84 different drug- resistance genes was decreased in CD133+ bone cancer stem cells treated with D-exosomes compared to untreated controls (Specification page 24, example 5; Figs 6 and 7). 
The teachings of the above specification are not sufficient to enable the claims because, while they teach that D-exosomes could promote the differentiation of CD133+ bone cancer stem cells, specifically the cell line MG63, towards the osteocyte lineage, they fail to teach that such treatment can also differentiate any bone cancer stem cells. Additionally, while the specification teaches that some multi-drug resistant genes were downregulated, it fails to teach that the bone cancer stem cells were more susceptible to anti-cancer therapies (i.e. less drug resistant). This is especially problematic as the specification also teaches that the expression of a well-known multi-drug resistance gene (ABCB1) was upregulated in differentiated bone cancer stem cells compared to untreated controls (See Fig. 7) (Calcagno et al. 2010). Furthermore, the expression of other multi-drug resistant genes, such as ABCC2 and ABCC3 (see Fig. 7), were the same as the control treatment. Without empirically testing different anti-cancer drugs, one of ordinary skill would not be able to determine that the differentiated cancer stem cells were in fact less-drug resistant. The specification also fails to demonstrate that the treatment of any bone cancer stem cells with exosomes derived from differentiating adipose stem cells can lead to their differentiation towards osteocytes. Lastly, the specification fails to teach that the administration of exosomes can lead to the differentiation of any bone cancer stem cells in vivo, or cause drug-resistant cancer cells to be more susceptible to anti-cancer therapies. This is concerning because the findings for cancer cell therapies in vitro, especially as determined by a single cell line, are poor predictors of therapeutic efficacy in vivo as discussed for the state of the art below.
State of the prior art- The art teaches that the clinical relevance of cancer cell lines to mode! cancer have been continuously questioned (Gillet et al. 2013). For example, cancer cell lines thought to be from one tissue type were later discovered to be from a different origin (Gillet et al. 2013). Additionally, screens utilizing transplantable neoplasms for solid tumors have had limited success in the identification of clinically relevant compounds (Gillet et al. 2013). The emergence of cell sequencing technology allowed for the characterization of cancers at the molecular level, which revealed the highly heterogeneous nature of tumors and identified a need for larger panels of cancer cell lines to capture such heterogeneity (Gillet et al. 2013). However, even with larger panels, translating knowledge derived from in vitro models into the clinic has been difficult (Gillet et al. 2013). This could be due the numerous mechanisms by which multi-drug resistance occurs, the way data is gathered (transcription vs genomic), and the length of time cell lines have spent in culture (Gillet et al. 2013). Furthermore, a large scale analysis of human samples revealed that most cell lines, both solid tissue and blood cells, are more similar to each other than their tissue of origin (Gillet et al. 2013). Other studies have suggested the opposite, showing that breast cancer cell lines shared many of their genes with primary tumors (Gillet et al. 2013). Together, the state of the art teaches that the efficacy of cancer therapeutics cannot be accurately predicted from in vitro experiments alone.
Animal models of human cancers also have some of the same issues as cancer cell lines, but are generally accepted as better models than their in vitro counterparts (Becher et al. 2006; Kerbel et al. 2003; Lunardi et al 2014). While not always predictive of clinical success, xenograft models of human cancers are generally accepted as the best available models for establishing the efficacy of cancer therapeutics prior to clinical trials (Becher et al. 2006; Kerbel et al. 2003; Lunardi et al 2014).
Regarding the use of mesenchymal stem cell-derived exosomes for cancer therapy, the state of the art teaches that mesenchymal stem cell-derived exosomes are capable of both promoting and inhibiting tumor growth (Sharma. 2017; Zhou et al 2018). For example, MSC-derived exosomes were shown to increase the proliferation of gastric and colon cancer cell lines in a xenotransplantation model (Zhou et al. 2018). This increased proliferation was attributed to an increase in the expression of several genes involved in tumor growth and angiogenesis (Zhou et al. 2018). Similarly, human bone marrow MSC-derived exosomes were shown to activate the Hedgehog signaling pathway in recipient osteosarcoma and gastric cancer cell lines that also induced tumor progression (Zhou et al. 2018). Conversely, BM-MSC-derived exosomes from healthy subjects were found to decrease the growth of multiply myeloma cells, while exosomes derived from bone marrow-MSCs obtained from subjects with multiple myeloma were shown to promote tumor growth(Zhou et al. 2018; Sharma. 2017). Similar variability was found for the efficacy of MSC-derived exosomes across different cancer cell lines, as demonstrated by the table from Sharma provided below (Sharma. 2017). Interestingly, and in contrast to the instant specification, the art teaches that MSC-derived exosomes are capable of inducing drug/chemoresistance in cancer cells (Sharma. 2017). For instance, MSC-derived exosomes were shown to increase the resistance of gastric cancer cells to 5-flurouracil by enhancing the expression of multidrug resistant proteins (Sharma. 2017). Similarly, MSC-derived exosomes made glioblastoma cells resistant to temozolomide by inducing drug transporter expression in recipient cells (Sharma. 2017). Together, the state of the art teaches that the efficacy of mesenchymal stem cell-derived exosomes for the treatment of cancer is unpredictable.

    PNG
    media_image1.png
    494
    695
    media_image1.png
    Greyscale


Regarding the differentiation of cancer stem cells (CSCs), the state of the art teaches that CSCs have been identified via the expression of several different markers depending on the tissue from which they were isolated (Franco et al. 2016; Jin et al. 2017). While the marker CD133 was initially identified as a universal marker for cancer stem cells, it has since been determined that CD133 is also expressed in differentiated epithelial cells from various organs (Wu et al. 2009). Furthermore, CD133-negative cancer cells have also been known to initiate tumor formation, suggesting that not all cancer stem cells express CD133. (Wu et al. 2009). Together this indicates that CSCs, like in vivo tumors, area heterogeneous population of cells (Eun et al. 2017). Given that stem cells in general require unique culture conditions to drive differentiation towards a specific lineage, such as specific growth factors, scaffolds, and other external cues (see for example Hwang et al. 2008; Ciuffreda et al. 2016), one of ordinary skill would expect that cancer stem cells would also require a unique combination of factors to drive differentiation towards specific lineages. Given the heterogeneous nature of CSCs, one of ordinary skill would also expect that the same culture conditions (or treatment) may not induce the same differentiation programs for all CSCs.
To this end, the art teaches that inducing CSCs to move towards terminal differentiation may offer a promising therapy for cancer (de The. 2017). Perhaps the best studied example for this comes from the use of retinoic acid (RA) to induce differentiation in acute promyelocytic leukaemia (APL) (de The. 2017). Treatment with RA led to the rapid clearance of APL cancer cells and was considered a clinical success (de The. 2017). RA was also recently shown to be beneficial when given as a consolidation therapy to treat neuroblastoma (de The. 2017). The art teaches that RA induces APL cells to differentiate towards granulocytic cells while it induced neuroblastoma cells towards neuronal lineages, suggesting that differentiation towards any terminally differentiated state may provide clinical benefit (de The 2017). Other compounds currently under investigation as differentiation therapies include BRD4 inhibitors, retinoids, aurora kinase inhibitor, IDH inhibitors, cAMP3, Vitamin D3, iron, and HDAC inhibitors (de The. 2017). However, the effects of such compounds on the directed differentiation of CSCs to specific lineages have not been fully explored (de The 2017).
Regarding the use of stem cell exosomes for differentiation therapy, the state of the art teaches that exosomes from adipose stem cells could inhibit the growth of CSCs derived from breast cancer cell lines (Seo et al. 2018). The inhibition of cell growth was attributed to the miRNA 503-3p, which was demonstrated to increase the expression of the differentiation marker CK-18 and decrease the expression of the pluripotent marker Nanog (Seo et al. 2018). This suggests that miR-503-3p treatment may reduce the “stemness” of CSCs. However, the art fails to teach that adipose-derived exosomes or miR-503-3p treatment led to the differentiation of CSCs, especially towards a specific cell lineage, either in vitro or in vivo. Additionally, the state of the art is silent with respect to the ability of adipose stem cell-derived exosomes to reduce drug resistance in cancer stem cells. In fact, the art seems to suggest the opposite as exosomes from mesenchymal stem cells (which includes adipose stem cells) were shown to promote the expression of multidrug resistance genes as discussed above. Interestingly, applicants own findings seem to support this notion as the expression of at least one multidrug resistant gene was upregulated following treatment with exosomes derived from differentiating adipose stem cell (Fig. 7 of instant application).
In summary, the state of the art teaches that cancer cell lines are poor predictors for the in vivo efficacy of cancer therapeutics. Additionally, the state of the art teaches that the efficacy of mesenchymal stem cell-derived-exosomes for cancer treatment is unpredictable. Furthermore, the art teaches that while differentiation therapy may provide a promising approach for cancer treatment, the use of mesenchymal stem cell-derived exosomes for such treatment are unknown. As such, the state of the art fails to teach that the treatment of CSCs with adipose stem cell-derived exosomes can promote the differentiation of CSCs towards any cell lineage, either in vivo or in vitro, whether or not the exosomes are derived from differentiating or non-differentiating cells. The state of the art also fails to teach that treatment with adipose stem cell-derived exosomes can reduce the drug resistance of cancer stem cells, and in fact suggests the opposite may be true. These deficiencies are not remedied by the state of the art nor the disclosure of the instant specification.
Level of ordinary skill in the art and experimentation - The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. 
Therefore, the specification and the state-of-the-art fail to enable the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cancer stem cells" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a cancer stem cell and thus the metes and bounds of the claim are unclear and the claim is indefinite.
Because claims 2 and 5-8 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant asserts that the present specification shows that administering a composition comprising exosomes isolated from differentiating adipose-derived stem cells to CD133+ bone cancer stem cells caused a substantial effect on expression of ABCC1, ABCC5, ABCG2, and MVP genes and point to figure 7 as evidence.
This is not found persuasive because Figure 7 is directed to an in vitro method and does not provide evidence of an in vivo effect in a subject as required by the claims. In summary, the state of the art teaches that cancer cell lines are poor predictors for the in vivo efficacy of cancer therapeutics. Additionally, the state of the art teaches that the efficacy of mesenchymal stem cell-derived-exosomes for cancer treatment is unpredictable. Furthermore, the art teaches that while differentiation therapy may provide a promising approach for cancer treatment, the use of mesenchymal stem cell-derived exosomes for such treatment are unknown.
Therefore, the claims remain rejected as recited above.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/Primary Examiner, Art Unit 1631